Citation Nr: 0615462	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected anxiety 
disorder.

2.  Entitlement to service connection for a prostate 
condition, to include as secondary to service-connected 
anxiety disorder.

3.  Entitlement to service connection for a pancreatic 
condition, to include as secondary to service-connected 
anxiety disorder.

4.  Entitlement to service connection for a liver condition, 
to include as secondary to service-connected anxiety 
disorder.

5.  Entitlement to a disability rating greater than 30 
percent for an anxiety disorder.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June to October 
1976 and from October 1982 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board observes that in an April 2004 rating decision the 
RO denied the veteran's claim to reopen a back condition.  
The veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A.  
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  Therefore, 
this issue is not before the Board.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a kidney, prostate, or pancreatic 
condition.  

2.  There is no competent evidence that the veteran's liver 
condition is related to his military service or to his 
service-connected anxiety disorder.  

3.  With regard to the veteran's service-connected anxiety 
disorder, the condition is manifested in some difficulty in 
establishing and maintaining effective work and social 
relationships, as well as insomnia, anxiety, and no 
participation in leisure activities; his GAF score was 60, 
indicative of moderate symptoms of impairment; the evidence 
of record shows no flattened affect, no evidence of 
circumstantial, circumlocutory, or stereotyped speech, no 
panic attacks more than once a week, no difficulty in 
understanding complex commands, no impairment of short and 
long-term memory, no impaired judgment; and no impaired 
abstract thinking. 


CONCLUSIONS OF LAW

1.  Service connection for a kidney condition, to include as 
secondary to service-connected anxiety disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  Service connection for a prostate condition, to include 
as secondary to service-connected anxiety disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.03, 3.310 (2005).

3.  Service connection for a pancreatic condition, to include 
as secondary to service-connected anxiety disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

4.  Service connection for a liver condition, to include as 
secondary to service-connected anxiety disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

5.  The criteria for a disability rating greater than 30 
percent for an anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.126, 4.130, Diagnostic Codes 9400, 9413 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). 

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence in cases of service and secondary 
service connection.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
With respect to his claims of kidney, prostate, pancreas, and 
liver conditions, the veteran contends that these conditions 
are the result of pain prescriptions taken for his service-
connected anxiety disorder.  The RO also considered direct 
service connection for these alleged conditions.  The Board 
will address both theories of service connection in this 
appeal.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA examinations 
performed in August 2003 fail to reveal any current 
disabilities for the veteran's alleged kidney, prostate, and 
pancreas conditions.  Since these VA examinations are the 
most recent in the claims folder, the Board finds the recent 
examinations are entitled to great probative weight and 
provide negative evidence against the existence of these 
disorders.  Therefore, absent evidence of a current 
disability, service connection cannot be granted for the 
kidney, prostate, and pancreas claims. Id.  Post-service 
medical records, as a whole, are found to provide evidence 
against this claim. 

With regard to his liver condition claim, the Board 
acknowledges that a November 2003 Addendum to the findings of 
the August 2003 VA examination diagnosed the veteran with 
"mild liver dysfunction manifested by slightly elevated SGPT 
(71) and of unknown etiology."  VA outpatient records from 
November 2003 also found elevated liver enzymes.  Thus, the 
evidence suggests the existence a current liver condition.  

As for secondary service connection for his liver condition, 
there is simply no competent medical evidence that 
demonstrates a nexus between the veteran's liver condition 
and prescriptions taken for his service-connected anxiety 
disorder.  Velez 11 Vet. App. at 158; Allen, 7 Vet. App. at 
448; Tobin, 2 Vet. App. at 39. 

In this regard, the August 2003 VA examiner opined that there 
was no etiologic relationship between any liver disease 
present and the veteran's service-connected anxiety disorder.  
However, the Board acknowledges the April 2003 private 
opinion letter of "O.C.," a naturopathic physician.  This 
physician stated the belief that the veteran's prescriptions 
(paroxetine and temazepam among others) have caused 
inflammation of the liver.  Furthermore, according to the 
August 2003 VA genitourinary examiner, the naturopath also 
diagnosed the veteran with a prostate disorder (this 
diagnosis is not present in the claims folder).    

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In light of the above, the Board finds the opinion of the VA 
examiner is more probative than that of the naturopath.  
There is no indication that the naturopath has the expertise 
required to offer such an opinion regarding a nexus between 
the veteran's medications and his liver condition or the 
existence of a prostate condition.  However, the August 2003 
VA examiners were specialists in their respective fields.  
Their opinions are more probative and credible.  In addition, 
it does not appear that the naturopath performed as 
comprehensive an examination as the VA examiners did.  
Notably, the naturopath did not provide any basis for his 
opinion regarding secondary service connection for the liver.  
The failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).       

Overall, the Board finds that the opinion of the naturopath 
is of limited probative value compared to the August 2003 VA 
examinations and opinion demonstrating no secondary 
relationship between the veteran's liver condition and 
service-connected anxiety disorder.  Post-service VA 
outpatient records from 2001 to 2004 also support the 
findings of the VA examiners.  

As to direct service connection for his liver condition, 
service medical records (SMRs) are silent as to any 
treatment, diagnosis, or complaints regarding the liver.  In 
fact, the August 2003 VA examiner noted that the first 
evidence of any liver disorder is from 1993, approximately 
ten years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It follows that there is no basis to award 
service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Nor is there any competent 
evidence of a nexus between the veteran's current liver 
disorder and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Service and post-service medical records provide 
evidence against the veteran's service and secondary service 
connection claims for a liver condition.   

In summary, the Board finds no competent evidence of current 
kidney, prostate, and pancreatic conditions.  Furthermore, 
there is no competent evidence that the veteran's liver 
disorder is linked etiologically to his period of service or 
to his service-connected anxiety disorder.  Simply stated, 
there is no evidence found credible by the Board of a 
service-connected or secondary relationship.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claims.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on these issues.  
38 U.S.C.A. § 5107(b). 

With respect to the veteran's increased rating for his 
service-connected anxiety disorder, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's anxiety disorder is rated at 30 percent under 
Diagnostic Code 9400, generalized anxiety disorder.  
38 C.F.R. § 4.130.  The 30 percent evaluation is effective 
from June 3, 1998.  Prior to that date, the disorder was 
rated as 10 percent disabling from August 16, 1984, and 0 
percent disabling from September 10, 1983.  

Given the most recent findings by the September 2004 VA 
examiner, a more appropriate evaluation would be under 
Diagnostic Code 9413, anxiety disorder, not otherwise 
specified.  38 C.F.R. § 4.130 (2005).  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995) (describing GAF 
scores).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, GAF scores ranging between 51 and 
60 are assigned when there are moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The September 2004 VA examiner found no flattened affect 
(examiner recorded that his affect was broad and 
appropriate), no evidence of circumstantial, circumlocutory, 
or stereotyped speech (speech which was not loose or 
disorganized), no panic attacks more than once a week 
(examiner recorded no panic attacks at all), no difficulty in 
understanding complex commands (thought process was coherent 
and logical), no impairment of short and long-term memory 
(his memory for recent, remote, and immediate event was 
intact), no impaired judgment (judgement was good); no 
impaired abstract thinking (abstraction capacity was normal).  
His GAF score was 60, indicative of moderate symptoms of 
impairment.  VA outpatient treatment records from 2001 to 
2004 and prior VA examinations by in large support these 
findings and show no evidence of delusions, hallucinations, 
or suicidal ideation.  The Board finds that the VA 
examinations and treatment records, overall, provide 
significant evidence against a higher rating.  

The Board acknowledges that the veteran has indicated that he 
has not worked since May of 1994.  His mood at the September 
2004 examination was also described as "anxious."  
According to VA treatment records he suffers from insomnia.  
He had no marital or family problems at the time of the 
September 2004 examination, but he has some difficulty in 
establishing and maintaining effective work and social 
relationships, as well as no participation in leisure 
activities.  
  
Notwithstanding the above, the September 2004 VA examiner 
indicated that the veteran's current symptoms of anxiety 
disorder only moderately interfere with his employment and 
social functioning.  Although the evidence does not 
demonstrate that the veteran has all of the symptoms listed 
for the 30 percent rating he is currently assigned, it is not 
required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate between the different 
evaluation levels).  Rather, as a whole, the evidence of 
psychiatric symptoms, social detachment, and impaired 
employability demonstrates the degree of social and 
occupational disability contemplated by the rating criteria 
for the 30 percent rating. Id.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for his anxiety disorder.  38 C.F.R. § 4.3.  The 
appeal as to that issue is denied.  

The Board notes that the RO did not discuss or consider the 
applicability of 38 C.F.R. § 3.321(b)(1).  Although the Board 
may not assign an extra-schedular rating in the first 
instance, it is not precluded from concluding on its own that 
the criteria for submitting the claim for extra-schedular 
consideration have not been met.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no competent medical evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment solely due to his anxiety 
disorder, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  

It is undisputed that the veteran's service-connected anxiety 
disorder has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  Although the veteran has not 
worked since May of 1994, the evidence does not reflect 
unemployability solely due to the service-connected anxiety 
disability.  In this regard, Social Security Administration 
records indicate that the veteran has a nonservice-connected 
back disorder.  38 C.F.R. § 3.321(b) requires that there must 
be marked interference with employment due exclusively to 
service-connected disabilities (emphasis added).  Thus, these 
records, as a whole, provide evidence against an extra-
schedular evaluation. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in July 2003 and February 2004, as well as 
information provided in the RO's administrative decisions, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the April 2004 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in July 2003, before the January 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the February 2004 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Moreover, the Board emphasizes that 
neither the veteran nor his representative has made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  In 
addition, the February 2004 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
supports his claim.  Pelegrini, 18 Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
this notice must include that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  

In the course of the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
secondary service connection, and an increased rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the issues on 
appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claims for service 
connection, secondary service connection, and an increased 
rating, any questions as to the effective date to be assigned 
are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), and VA 
outpatient treatment records.  In addition, the veteran was 
afforded several VA examinations.  Aside from the private 
medical evidence and social security records the veteran has 
submitted, there is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
additional private records.  Furthermore, in the April 2005 
VA Form 646, the veteran indicated he had no further argument 
in this case.  Therefore, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.   


ORDER

Service connection for a kidney condition, to include as 
secondary to service-connected anxiety disorder is denied.

Service connection for a prostate condition, to include as 
secondary to service-connected anxiety disorder is denied.

Service connection for a pancreatic condition, to include as 
secondary to service-connected anxiety disorder is denied.

Service connection for a liver condition, to include as 
secondary to service-connected anxiety disorder is denied.

A disability rating greater than 30 percent for an anxiety 
disorder is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


